Citation Nr: 0114128	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for neurodermatitis 
with hyperkeratosis secondary to exposure to Agent Orange. 

2.  Entitlement to service connection for spinal disease of 
the neck secondary to exposure to Agent Orange. 

3.  Whether new and material and evidence has been presented 
to reopen a claim for service connection for dermatitis, 
eczema, tinea corporis, tinea cruris and tinea pedis (claimed 
as body rash) secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  His service included duty in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  
Additional development with respect to the issues of 
entitlement to service connection for neurodermatitis with 
hyperkeratosis and spinal disease of the neck secondary to 
exposure to Agent Orange is necessary, and these issues will 
be addressed in the Remand attached to the end of this 
decision.  


FINDINGS OF FACT

1.  Service connection for chronic dermatitis claimed as body 
rash due to exposure to Agent Orange was denied by an April 
1994 rating decision on the principal bases that the skin 
disability shown at that time was not one of the regulatory 
presumptive diseases associated with exposure to Agent Orange 
or to have been etiologically linked to a skin disease 
incurred in service.  The veteran was notified of this 
decision in that month and he did not perfect an appeal to 
this decision.  

2.  A December 1996 rating decision found that new and 
material evidence to reopen a claim for service connection 
for body rash as a result of exposure to Agent Orange had not 
been presented; the veteran was notified of this decision in 
that month and he did not perfect an appeal to this decision.  
This was the last final adjudicative action addressing this 
issue on any basis. 

3.  The evidence submitted since the December 1996 rating 
decision, principally a statement from a private physician, a 
receipt from a prescription for skin medication, and 
contentions and oral testimony is either cumulative or does 
not by itself or in connection with evidence previously 
assembled require consideration due to its significance.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

2.  The additional evidence submitted since the December 1996 
rating decision is not new and material, and the veteran's 
claim for service connection for disability characterized as 
dermatitis, eczema, tinea corporis, tinea cruris and tinea 
pedis (claimed as body rash) is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicate by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2000).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
See Hodge, supra.  Upon reopening the claim, consideration on 
the merits is to be undertaken.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition to the legal criteria governing entitlement to 
service connection outlined above, a veteran who, as is 
documented in the instant case, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2000.  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (2000) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (2000).  

The diseases listed above at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent more at any time 
after service, except that chloracne, or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  
38 C.F.R. § 3.307(a)(6)(ii) (2000).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2000 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

With the above criteria in mind, the pertinent evidence and 
procedural history will be summarized.  Service connection 
for chronic dermatitis claimed as body rash due to exposure 
to Agent Orange was denied by an April 1994 rating decision.  
This decision was based principally upon the fact that the 
skin disability shown at that time was not one of the 
regulatory presumptive diseases associated with exposure to 
Agent Orange.  "Direct" service connection was also denied, 
as the RO concluded in this decision that the evidence of 
record did not demonstrate that the veteran had a skin 
disability etiologically related to service.  The veteran was 
notified of this decision in April 1994 and did not perfect a 
timely appeal to this decision.  As such, the April 1994 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a). 

Thereafter, a December 1996 rating decision found that no new 
and material evidence had been received to reopen the claim 
for service connection for body rash as a result of exposure 
to Agent Orange.  The veteran was notified of this decision 
in December 1996 and he did not perfect a timely appeal to 
this decision.  Thus, this is a final rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  This decision is 
the last final rating decision addressing the issue of 
service connection for a disability characterized as body 
rash as a result of exposure to Agent Orange on any basis.  

Evidence of record at the time of the December 1996 rating 
decision included the service medical records, which did not 
reflect evidence of treatment for or complaints of a skin 
disorder.  In addition, the first VA examinations conducted 
after service in May 1969 and April 1972 did not reflect a 
skin disorder.  The first post-service evidence of a skin 
disability was contained in private and VA dermatologic 
reports dated from 1988 to 1990 referencing treatment for 
tinea pedis and a groin rash.  The diagnoses included eczema 
and neurodermatitis, and the veteran linked his skin 
disabilities to Agent Orange in written contentions of record 
at the time of the December 1996 rating decision.  A March 
1994 VA examination resulted in a diagnosis of chronic 
dermatitis, "probably atopic in nature."  Significantly, 
none of the evidence of record at the time of the December 
1996 rating decision included a diagnosis of a skin 
disability associated by regulation with exposure to Agent 
Orange, or competent evidence attributing a skin disability 
to service.  

The evidence added to the record since the December 1996 
rating decision includes written argument and sworn testimony 
presented at an August 1999 hearing in which the assertion 
that exposure to Agent Orange during service resulted in 
current skin disability was repeated.  Also added to the 
record was an April 1999 receipt from a prescription for skin 
medication and a December 1996 report from a private 
dermatologist, who reported treating the veteran since 1988 
for severe dermatitis and eczema."  The most recent 
treatment by this physician was reported as having taken 
place in January 1994.  
 
Analyzing the evidence submitted since the December 1996 
rating decision summarized above to determine whether it is 
"new" and "material," while "new," it is cumulative of 
evidence previously considered, and is thus not "material."  
As indicated above, the evidence before the RO at the time of 
the December 1996 rating decision included clinical reports 
reflecting treatment for variously diagnosed skin conditions.  
The additional evidence from a private physician reflecting 
such treatment is thus redundant.  Moreover,  the additional 
evidence does not bear directly and substantively on the 
matter of service connection for a skin disability, to the 
extent that it does not etiologically link a current skin 
disability to service.  The additional evidence also does not 
include competent evidence demonstrating a current skin 
disability attributed by regulation to exposure to Agent 
Orange.  Thus, none of this additional evidence is 
"material." 

With regard to the additional evidence in the form of 
contentions and testimony of the veteran, to the extent that 
the argument contained therein is "new," it is not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The clinical evidence of record, 
particularly the negative service medical records, the 
negative VA examinations conducted initially after service, 
and the significant gap in time between service and the first 
evidence of treatment for a skin disability, contradicts, 
rather than supports, the veteran's contentions that the skin 
disabilities at issue are of in-service origin.  Thus, the 
Board must conclude that his assertions are not "material" 
because it has not been shown that he has any medical 
knowledge beyond that of lay persons.  Moray v. Brown, 5 Vet. 
App. 211 (1993).

In the absence of competent, credible evidence of a medical 
nexus between a skin disability at issue and service, or of a 
current skin disability attributed by regulation to exposure 
to Agent Orange, the Board must conclude that none of the 
evidence discussed above is both new and material.  
Therefore, the claim for entitlement to service connection 
for service connection for dermatitis, eczema, tinea 
corporis, tinea cruris and tinea pedis (claimed as body rash) 
secondary to exposure to Agent Orange is not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim discussed above.    The veteran did not specifically 
identify a record which would demonstrate a medical nexus 
between the claimed skin disorders and service, or the 
existence of a skin disability linked by regulation to Agent 
Orange.  Concerning the application of Public Law No. 106-
475, the Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), to this claim, the Board notes that 
section 3, to be codified at 38 U.S.C. § 5103A(f), provides 
that nothing in this section shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.


ORDER

New and material evidence having not been presented, the 
claim for service connection for dermatitis, eczema, tinea 
corporis, tinea cruris and tinea pedis (claimed as body rash) 
secondary to exposure to Agent Orange is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal that necessitates a remand of the 
claims for entitlement to service connection for 
neurodermatitis with hyperkeratosis secondary to exposure to 
Agent Orange and entitlement to service connection for spinal 
disease of the neck secondary to exposure to Agent Orange.  
With respect to the claim for service connection for 
neurodermatitis with hyperkeratosis, these conditions 
represent different diagnosed skin disorders than were 
documented in the record at the time of the final rating 
actions discussed in the decision above.  Thus, this 
represents a new claim that must be adjudicated based on a de 
novo review of all the evidence of record.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed.Cir. 1996). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

While the Board acknowledges the significant development 
which has been accomplished by the RO, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 with respect to the 
issues of entitlement to service 
connection for neurodermatitis with 
hyperkeratosis secondary to exposure to 
Agent Orange and entitlement to service 
connection for spinal disease of the neck 
secondary to exposure to Agent Orange.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to service connection for neurodermatitis 
with hyperkeratosis secondary to exposure 
to Agent Orange and entitlement to 
service connection for spinal disease of 
the neck secondary to exposure to Agent 
Orange.  If either claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) addressing any such 
issue.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



